Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 1 of 9 Page ID #:988



1    Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
2    David G. Feher (admitted pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19                          UNITED STATES DISTRICT COURT
20                        CENTRAL DISTRICT OF CALIFORNIA
21                                           Case No. 2:19-CV-01717-RGK-AGR
     ALEX MORGAN, et al.,
22                                           Assigned to: Judge R. Gary Klausner
                   Plaintiffs/Claimants,
23
     v.                                      MEMORANDUM OF POINTS AND
24                                           AUTHORITIES FILED PURSUANT TO
     UNITED STATES SOCCER                    COURT ORDER (DOC. NO. 91)
25   FEDERATION, INC.,
26                 Defendant/Respondent.
27
28

       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 2 of 9 Page ID #:989



1    I.       INTRODUCTION
2             Defendant USSF served all twenty-eight Plaintiffs with a request for production
3    of documents seeking: “All documents reflecting, referring to, or otherwise relating to
4    income Plaintiff has received from any source since April 19, 2014, including but not
5    limited to Plaintiff’s state and federal tax returns since 2014 and all documents showing
6    compensation Plaintiff earned playing soccer for teams outside of the United States.”
7             In meet and confer discussions regarding Plaintiffs’ objections to this request
8    based on relevance, breadth, burden, privacy, and proportionality, USSF said it is not
9    interested in income if Plaintiffs, professional athletes who play soccer for a living,
10   “worked at The Gap.” USSF still seeks, and now moves to compel, production of
11   “documents related to Plaintiffs’ income from their soccer-related activities outside the
12   scope of their employment with USSF.” See Doc. No. 91 ¶ 6. But, Plaintiffs’ income
13   from soccer-related activities outside the scope of their employment such as income
14   from playing on other professional teams, sponsorship money, and appearance fees, is
15   wholly irrelevant to the claims and defenses in this lawsuit and it would be extremely
16   burdensome and an unwarranted invasion of personal privacy for each of the Plaintiffs
17   to have to produce these personal financial materials.
18            Plaintiffs’ claims arise under the Equal Pay Act and Title VII, and under both,
19   the controlling issue is whether an employer, here USSF, pays its female employees,
20   members of the U.S. Women’s National Soccer Team (“WNT”), less than it pays its
21   male employees, members of the U.S. Men’s National Soccer Team (“MNT”), for
22   substantially equal work. That fact is self-evident from their respective bargaining
23   agreements, which require nearly identical job duties from the MNT players and WNT
24   players, yet provide a lower rate of pay for the WNT players than for the MNT players.
25            Any other sources of income for Plaintiffs relating to soccer from other jobs or
26   from other employers or sponsors other than USSF would have no relevance to the pay
27   discrimination analysis as the only relevant comparison is between the rate of
28   compensation paid by a single employer, USSF, to the members of the WNT and the
                                                 1
          MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                                  CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 3 of 9 Page ID #:990



1    MNT. The same would be true in any other case involving discriminatory pay claims
2    against a common employer—a plaintiff’s income from a different job for a different
3    employer, or income from non-employment sources, would be irrelevant, overly
4    burdensome, and thus, clearly not proportionate to the needs of the case.
5          Against this lack of relevance, the Court must then weigh the burdens and
6    invasion of personal privacy which this discovery would impose on each of the 28
7    individual Plaintiffs. USSF’s request would require the individual Plaintiffs to pore
8    through countless documents and financial records relating to promotional appearances
9    and sponsorships that each may have arranged separate and apart from their
10   employment with USSF, as well as produce their highly private individual tax
11   documents, a category of harassing discovery that courts have generally recognized
12   should be required to be produced only upon a showing of “compelling need.” See
13   Zuniga v. Western Apartments, 2014 WL 2599919, at *11 (C.D. Cal. Mar. 25, 2014)
14   (denying motion to compel tax returns and emphasizing the “public policy against
15   unnecessary public disclosure” of tax returns). The requested discovery would also
16   require the WNT players to produce employment documents from any separate soccer
17   jobs for teams in the National Women’s Soccer League (“NWSL”) or other professional
18   leagues, all of which would be unrelated to the issues in this litigation. And, in the case
19   of the NWSL, USSF already has access to the league’s records. Plaintiffs should not
20   be forced to bear these discovery burdens and invasions of privacy when the documents
21   being sought have no relevance to the discrimination analysis.
22         While USSF may be seeking these documents to argue that the WNT players
23   already make enough money from other employers or endorsements, and should not be
24   entitled to seek more here, such arguments have no place in this litigation. Nor does
25   any argument that any particular WNT player as an individual has received less in
26   endorsements bear on the litigation, and in fact, would represent just the sort of “unfair
27   exploitation of [women as] cheap labor” based on perceived “lower bargaining power”
28   that the Equal Pay Act is intended to correct. Corning Glass Works v. Brennan, 417
                                              2
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 4 of 9 Page ID #:991



1    U.S 199, 206 (1974). Simply put, there is no legitimate justification for why the
2    requested harassing and burdensome discovery of soccer compensation from non-USSF
3    sources is relevant to any claims or defenses in this lawsuit. It thus should not be
4    permitted under the proportionality test of the Federal Rules. See Fed. R. Civ. P.
5    26(b)(1).
6    II.    USSF’S COMPENSATION STRUCTURE FOR THE WNT AND MNT
7           USSF has one compensation policy for the WNT and one compensation policy
8    for the MNT pursuant to each team’s respective collective bargaining agreements. See
9    Doc. No. 64-12 ¶ 7. These collective bargaining agreements define the players’
10   compensation for training and playing matches for the U.S. national teams, and the
11   players’ job responsibilities, including appearances and promotions for USSF. Under
12   these agreements, while the job obligations covered in the agreements are essentially
13   identical, the MNT players receive a flat rate of pay for each game appearance along
14   with bonuses for ties or wins that progressively increase depending on the opponent’s
15   rank. On the other hand, the WNT players are paid by USSF at a base compensation
16   rate, and under a bonus structure, that is significantly lower and discriminatory.
17          These compensation policies and payments are already in the possession of USSF
18   and are not at issue here. This dispute is over discovering the compensation the
19   plaintiffs receive other than playing for the WNT for the USSF, which has no place in
20   this lawsuit and which would be highly burdensome and invasive to produce.
21   III.   LEGAL STANDARD
22          Rule 26 provides parties with “efficient access to what is needed to prove a claim
23   or defense, but eliminate[s] unnecessary or wasteful discovery.” In re Rivera, 2017 WL
24   5163695, at *1 (C.D. Cal. Apr. 14, 2017). Importantly, “Rule 26(b)(1) now limits
25   discovery to information relevant … and proportional to the needs of the case.” San
26   Diego Unified Port Dist., 2017 WL 3877730, at *1 (S.D. Cal. Sept. 5, 2017). It is thus
27   well-established that “the right to discovery … is not limitless.” In re Rivera, 2017 WL
28   5163695, at *1.
                                              3
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 5 of 9 Page ID #:992



1          USSF “bears the burden of demonstrating that the discovery it seeks is both
2    relevant to the claims or defenses in the action and proportional to the needs of the
3    case.” See Attia v. Google LLC, 2018 WL 4202151, at *1 (N.D. Cal. Sept. 4, 2018).
4    Conclusory statements regarding relevance are insufficient as a matter of law.
5    Stamps.com, Inc. v. Endicia, Inc., 2008 WL 11339110, at *1 (C.D. Cal. June 24, 2008)
6    (“conclusory statements” that discovery is “relevant and necessary” were insufficient).
7    USSF bears the burden of explaining precisely how the requested information is
8    relevant, and it cannot do so here. San Diego Unified Port Dist, at *2 (denying motion
9    to compel where defendant did not meet burden). Indeed, USSF has not articulated any
10   proper or non-conclusory basis for why the Plaintiffs’ soccer income from other sources
11   is relevant here.
12         Moreover, even if the USSF could come forward with a persuasive argument that
13   the requested information might have some marginal relevance (it cannot), that would
14   still not justify ordering the production of these materials. Under the Federal Rules, if
15   “the burden or expense of the proposed discovery outweighs its likely benefit,”
16   production should be denied as disproportional. See Fed. R. Civ. P. 26(b)(1).
17   IV.   ARGUMENT
18         A.     Other Soccer-Related Income is Wholly Irrelevant to Whether USSF
19                Discriminates against the WNT Players by Paying Them Less Than
20                Members of the MNT for Substantially Equal Work.
21         Plaintiffs’ claims arise under Title VII and the Equal Pay Act. Under both
22   statutes, separate sources of income are irrelevant to the issue of whether an employer
23   discriminates on the basis of gender. Indeed, Title VII provides that “[i]t shall be an
24   unlawful employment practice for an employer … to discriminate against any
25   individual with respect to his compensation, terms, conditions, or privileges of
26   employment, because of such individual’s race, color, religion, sex, or national origin.”
27   42 U.S.C. § 2000e-2(a) (emphasis added). Likewise, the Equal Pay Act provides that
28   an employer cannot “discriminate … between employees on the basis of sex by paying
                                              4
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 6 of 9 Page ID #:993



1    wages to employees in such establishment at a rate less than the rate at which he pays
2    wages to employees of the opposite sex…for equal work on jobs the performance of
3    which requires equal skill, effort, and responsibility ....” 29 U.S.C. § 206(d)(1). The
4    controlling issue under both statutes, therefore, is whether USSF—as Plaintiffs’
5    employer—pays Plaintiffs at a lower rate and denies Plaintiffs equal conditions of
6    employment when compared against that afforded to the MNT players.
7          In making this determination, courts consider a “comparison of the jobs in
8    question” and whether “the jobs being compared are ‘substantially equal.’” Negley v.
9    Judicial Council of California, 2010 WL 11545605, at *6 (N.D. Cal. June 21, 2010),
10   aff’d, 458 F. App’x 682 (9th Cir. 2011). Courts then consider the rate of compensation
11   provided to the employees by the common employer. See Bence v. Detroit Health
12   Corp., 712 F.2d 1024, 1027–28 (6th Cir. 1983); EEOC v. Kettler Bros. Inc., 846 F.2d
13   70, 1988 WL 41053, at *3 (4th Cir. 1988) (unpublished) (applying Bence to Title VII
14   and EPA claims and holding that the effective pay rate from the same employer for
15   substantially equal jobs, not the total amount of compensation, is the appropriate
16   comparator) (emphasis added). There is no statute or case precedent indicating that it
17   is a relevant consideration or defense to determine how much the Plaintiffs might earn
18   from a different employer for doing a different job, or for engaging in non-employment
19   activities (like sponsorship or licensing of IP rights).
20         USSF tries to justify its document request by asserting: (1) that it needs to
21   uncover all of Plaintiffs’ other soccer-related income to accurately “compare” Plaintiffs
22   to MNT players and (2) that Plaintiffs’ non-USSF soccer-related income could factor
23   into the revenue that the players produce for USSF. Neither argument has merit.
24         USSF’s claim that it needs to “compare” WNT and MNT players under the law
25   makes no sense, as the only relevant income comparison is what USSF pays each group
26   of players for being employed on the WNT or the MNT. Any income the players make
27   outside the scope of their employment with USSF for the national teams has no
28   relevance to demonstrating discrimination. The applicable legal standard governing
                                              5
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 7 of 9 Page ID #:994



1    EPA and Title VII discriminatory compensation claims looks to whether there is an
2    equal pay rate from the employer for different genders for substantially the same work.
3    It does not look to compensation paid to the employees for a wholly separate job or for
4    a separate employer, including salaries Plaintiffs receive for playing in the NWSL,
5    which is a separate job with a separate employer. Thus, the only compensation relevant
6    to Plaintiffs’ claims is what USSF paid to the WNT and to the MNT for performing on
7    those teams, and that information is already in USSF’s possession. Moreover, USSF’s
8    claim that it is seeking to make a broader comparison with the MNT is belied because
9    it has not sought discovery from MNT players on their income from outside the MNT.
10         USSF’s argument that Plaintiffs’ non-USSF soccer-related income could reflect
11   the revenue that the players produce for USSF fares no better. USSF argues that this
12   information is relevant because Plaintiffs are challenging USSF’s affirmative defense
13   that different revenues attributable to the teams justify different pay rates. But that
14   argument turns on revenues that the USSF receives for the performance of the MNT
15   and the WNT—not revenues that the Plaintiffs earn for activities not involving their
16   work on the WNT. Once again, all of that relevant information—concerning revenues
17   earned by the USSF—is already in USSF’s possession. And USSF has not articulated
18   a coherent reason why Plaintiffs’ incomes from other jobs—which Plaintiffs generate
19   on an individual basis, and which reflect the value of their personal IP or publicity rights
20   for job duties outside of the scope of their employment—would have any bearing on
21   the revenue the Plaintiffs have produced for USSF by being employed on the WNT in
22   comparison to the revenues produced for USSF by the men employed by the MNT.
23         B.     USSF’s Request is Unduly Burdensome.
24         In addition to seeking irrelevant documents, USSF’s discovery request is both
25   unduly burdensome and disproportionate to the needs of this case. Robert Half Int’l
26   Inc. v. Ainsworth, 2015 WL 4662429, at *4 (S.D. Cal. Aug. 6, 2015) (“[i]f the sought-
27   after documents are not relevant nor calculated to lead to the discovery of admissible
28   evidence, then any burden whatsoever imposed ... would be by definition ‘undue’”).
                                              6
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 8 of 9 Page ID #:995



1          Here, the burden of responding to USSF’s request is far greater than the sought-
2    after documents’ relevance (which is zero). To start, USSF asks Plaintiffs to gather,
3    review, and produce years of numerous financial documents, such as pay stubs, checks,
4    invoices, and tax returns for outside employment or endorsement opportunities that are
5    wholly apart from their employment by USSF on the WNT. Further, a number of the
6    Plaintiffs have played overseas during the relevant time period, and reviewing and
7    producing those income documents could require coordinating with foreign entities to
8    retrieve responsive documents. The scope of documents that would have to be reviewed
9    and produced would be both extensive and intrusive, including documents relating to
10   any compensation received by individual plaintiffs for such wide-ranging soccer-related
11   activities as playing for another team, promotional appearances, sponsorships, fees for
12   hosting a training camp, speaking engagements, and fees for an interview or a book
13   deal. None of this discovery-related burden would be proportional considering the
14   complete lack of (or at best trivial) relevance. Further, USSF already has information
15   relating to Plaintiffs’ NWSL salaries, making the burden completely unjustifiable. This
16   burden is further exacerbated by the accelerated discovery period ordered by the Court.
17         Finally, Plaintiffs have substantial privacy interests in not having to produce their
18   tax information or similar financially sensitive information absent any compelling
19   relevance in this case. Courts have frequently recognized that such personal financial
20   information should only have to be produced where there is a compelling and legitimate
21   need to do so. See Zuniga, 2014 WL 2599919, at *11 (denying motion to compel
22   production of tax returns); Applied Med. Distribution Corp. v. Ah Sung Int’l Inc., 2015
23   WL 12910698, at *3 (C.D. Cal. Dec. 21, 2015) (citation omitted) (noting that the
24   “constitutionally-based right of privacy” extends to financial documents and
25   emphasizing that courts must balance “the need for the information sought against the
26   privacy right asserted”). That balance does not support production here.
27   V.    CONCLUSION
28         For all of these reasons, this Court should deny USSF’s motion to compel.
                                              7
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 94 Filed 10/28/19 Page 9 of 9 Page ID #:996



1    Dated: October 28, 2019              WINSTON & STRAWN LLP
2                                         By: /s/ Jeffrey L. Kessler
                                              Jeffrey L. Kessler
3                                             David G. Feher
                                              Cardelle B. Spangler
4                                             Diana Hughes Leiden
                                              Jeanifer E. Parsigian
5
                                               Attorneys for Plaintiffs
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
       MEMORANDUM OF POINTS AND AUTHORITIES FILED PURSUANT TO COURT ORDER (DOC. NO. 91)
                               CASE NO. 2:19-CV-01717-RGK-AGR
